Citation Nr: 0320345	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-04 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease secondary to service-connected 
right knee total arthroplasty.

2.  Entitlement to service connection for right ankle 
disability secondary to service-connected right knee total 
arthroplasty.

3.  Entitlement to service connection for postoperative right 
knee scar.  

4.  Entitlement to higher initial ratings for right knee 
degenerative joint disease, rated 20 percent disabling from 
January 26,1994, rated 100 percent disabling due to total 
knee replacement from September 17, 1996, and rated 60 
percent disabling from November 1, 1997. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1955 
to November 1958.

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
right knee degenerative joint disease and total arthroplasty.  
The RO assigned a 20 percent rating from January 26, 1994, a 
100 percent rating from September 17, 1996, and a 30 percent 
rating from November 1, 1997.  The veteran appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.  

In a July 2000 rating decision, the RO assigned a 40 percent 
rating for the right knee effective from November 1, 1997.  
In a March 2001 rating decision, the RO assigned a 60 percent 
rating for the right knee effective from November 1, 1997.  

This appeal also arises from a July 2000 rating decision that 
denied service connection for left knee degenerative joint 
disease, denied service connection for right ankle 
disability, and denied a separate compensable rating for a 
service-connected postoperative scar on the right knee. 

The veteran has not requested a hearing on the issues 
currently on appeal.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the right knee rating issue shown on page 1 
to reflect the veteran's dissatisfaction with the initial 
rating assigned by the RO.

The claims of service connection for a right ankle disability 
secondary to the right knee and for a separate compensable 
rating for the right knee scar will be addressed in the 
REMAND portion of the decision.  

In a May 2001 substantive appeal, the veteran raised a claim 
for service connection, on a secondary basis, for disability 
of one or both hips.  This is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Left knee degenerative joint disease has been made more 
painful by service-connected right knee disability.  

2.  Prior to September 17, 1996, the service-connected right 
knee disability was manifested by limitation of motion to 20 
degrees of extension; pain on motion; swelling, effusion, 
instability, locking, and X-ray evidence of severe 
degenerative joint disease.  

3.  Prior to September 17, 1996, there was additional right 
knee disability due to pain on motion, muscle weakness, and 
incoordination.  

4.  Right knee ankylosis has not been shown.  

5.  Permanent use of crutches has not been shown.  



CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease has been aggravated 
by service-connected right knee disability.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).

2.  The criteria for a 40 percent schedular rating for right 
knee osteoarthritis are met prior to September 17, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5003, 5261 (2002).

3.  The criteria for a separate 10 percent schedular rating 
for right knee instability are met prior to September 17, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Code 5257 (2002).

4.  The criteria for a higher staged rating for the right 
knee are not met from September 17, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 
5055 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Service Connection for Left Knee Disability

The veteran's service medical records (SMRs) do not reflect a 
left leg or left knee injury or complaint.  They do reflect 
that he suffered multiple contusions, including an abrasion 
of the right lower leg, in an auto accident in November 1957.  

A January 1984 private medical report reflects complaint of 
pain and swelling of both knees for the "past decade".  The 
veteran apparently reported a history of no previous knee 
injury.  The report notes that West Haven VA Medical Center 
orthopedic records dated between 1974 and 1979 included a 
thorough workup for bilateral synovitis and that "apparently 
no obvious explanation was obtained".  Each knee had been 
periodically aspirated during the recent three years and X-
rays showed early degenerative changes in both knees.  The 
diagnosis was chronic synovitis of both knees.  

VA outpatient treatment reports dated in the early 1990s 
reflect treatment for osteoarthritis of both knees.  In 
January and June 1990 reports, examiners expressed doubt that 
rheumatoid arthritis was present.  A June 1990 orthopedic 
clinic report reflects that both knees had inflammatory 
arthritis of unknown etiology.  

In March 1994, the veteran reported that the left knee had 
undergone surgery in 1982.  

In November 1994, the veteran submitted private medical 
reports dated in the 1970s and 1980s and West Haven VA 
Medical Center reports dated in the 1970s.  A December 1976 
VA arthritis clinic report notes that the veteran reported 
that the left knee had become swollen and stiff only in the 
recent three months.  The private medical reports are not 
relevant.  

A March 1994 VA orthopedic compensation and pension 
examination report does not address the left knee. 

An August 1998 VA orthopedic compensation and pension 
examination report reflects that left knee pain had gradually 
increased over recent years.  

In April 1999, the RO established service connection for the 
right knee on the basis that it had been injured during 
active service, which resulted in degenerative joint disease 
and total knee replacement.  In May 1999, the veteran 
requested secondary service connection for the left knee.  

In October 1999, the veteran submitted VA outpatient 
treatment reports from West Palm Beach VA Medical Center.  
These reflect degenerative arthritis of the left knee joint 
in 1999.  An October 1999 report reflects complaint of 
considerable right knee pain.  A VA physician reported, "He 
is having increased pain in the L knee as well that I think 
is from overuse from favoring the R knee, see me as needed".  

The veteran underwent a VA orthopedic compensation and 
pension examination in April 2000.  During the examination, 
the veteran reported that an auto accident in 1957 had banged 
up his right knee more than the left.  The examiner reviewed 
the veteran's SMRs and noted that the 1957 SMR reflected a 
chest injury and an abrasion to the right lower leg.  Current 
X-rays showed left knee osteoarthritic changes.  The examiner 
addressed whether the right knee had caused the veteran to 
overload the left knee, and responded with "Perhaps to a 
minimal extent".  The examiner also opined that longstanding 
left knee osteoarthritis was unrelated to the fact that the 
veteran had right knee symptoms.  In an addendum, the 
examiner felt that the left knee problem was not related to 
active service, but that it was, "to a minimal extent" 
related to the right knee.  The examiner also reported that a 
base line for the extent of underlying, unrelated left knee 
injury could not be identified.

In December 2000, the RO sent a letter to the veteran 
notifying him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

B.  Right Knee Ratings

The veteran submitted a claim for service connection for the 
right knee on January 26, 1994.  He submitted VA outpatient 
treatment reports reflecting treatment for the knees at 
various times.  A June 1990 report reflects bilateral 
synovial hypertrophy.  An April 1993 report notes bilateral 
knee osteoarthritis well controlled with naproxen.  Range of 
motion of the right knee was from 15 to 90 degrees.  

In March 1994, the veteran reported a history of occasional 
fluid removal from the right knee during the 1960s and 1970s.  

The veteran underwent a VA orthopedic evaluation in March 
1994.  The examiner noted that the veteran used a cane and 
that the right knee was quite swollen and fluctuant (full of 
liquid).  The veteran was able to deep knee bend to 90 
degrees and he could extend the right knee to 20 degrees.  
Calf and thigh measurements showed wasting.  There was 
crunching during movement and the veteran reported pain at 
the extremes of motion.  X-rays showed severe osteoarthritic 
changes of the right knee in all three compartments.  The 
examiner noted that because the veteran was quite active and 
not in severe pain, knee replacement should be delayed and a 
knee brace used for a while.  The examiner did not address 
whether there was any instability. 

In September 1995, the veteran testified that the right knee 
was unstable and gave out.  He also testified that it locked 
frequently and he used a cane to ambulate.  

The veteran underwent a total right knee replacement on 
September 17, 1996.  A pre-operative assessment notes severe 
degenerative joint disease with bone-on-bone contact and 
unacceptable pain and disability.  

October 1996, December 1996, and March 1997 VA outpatient 
treatment reports mention that the veteran walked with a 
cane.  Crutches are not mentioned.  

A June 1998 private bone scan report reflects possible 
loosening of the prosthetic device.  Other private treatment 
reports dated subsequent to the knee replacement reflect 
complaints of considerable knee pain.  

An August 1998 VA compensation and pension examination report 
reflects that the right lower extremity was everted 45 
degrees and the veteran could not turn the right foot inward 
without the right knee striking the left.  Flexion was to 75 
degrees and extension lacked 10 degrees of full.  He also had 
10 degrees of medial and lateral laxity in the right knee.  
The examiner concluded that the knee replacement had "poor 
functional results".  The knee was scheduled for revision, 
which was to be performed in January 1999.  

According to an April 1999 RO rating decision, service 
connection was established for the right knee and a 20 
percent rating was assigned under Diagnostic Code 5284 
effective from January 26, 1994. A 100 percent rating was 
assigned for the total knee replacement, effective from 
September 16, 1996 to November 1, 1997.  In subsequent rating 
decisions, a 40 percent and then a 60 percent rating was 
assigned for the right knee under Diagnostic Code 5055 
effective from November 1, 1997.  

An October 1999 VA outpatient treatment report reflects that 
pain developed in the right knee after walking about a mile.  
X-rays showed good position of the components with no 
evidence of effusion or infection.  The veteran was wearing a 
knee brace.  Flexion was to 80 degrees and extension lacked 
15 degrees of full.  

The veteran underwent a VA examination in April 2000.  The 
examiner noted that the veteran walked with his right foot 
externally rotated in order to make the knee track straight.  
He had instability.  He could not do sports because of pain 
and giving away.  The examiner noted a 22-degree flexion 
contracture of the right knee.  Range of motion was from 22 
to 80 degrees.  Calf circumferences were equal.  There was no 
definite effusion.  There was some loss of patellofemoral 
motion on the right.  The examiner remarked that there was 
"no instability", loosening, malalignment, or infection.  

In September 2000, the veteran argued that his right knee 
symptoms more nearly approximated the criteria for a 60 
percent rating.  

VA clinical reports dated in 2001 note complaints of right 
knee pain, use of a knee brace, and complaints that the right 
knee felt as though it was coming loose.  

In a May 2001 substantive appeal, the veteran stated that his 
appeal for a higher rating for the right knee mainly 
consisted of consideration of secondary service connection 
for the left knee, right ankle, the hip, and the right knee 
scar.  

An October 2001 private medical report reflects range of 
motion from 30 to 70 degrees only.  There was no gross 
instability.  A low-grade infection was suspected.  Another 
October 2001 private report notes that the right (native) 
patella was showing degenerative changes.  

A November 2001 VA compensation and pension examination 
report did not address the right knee.  

A November 2001 private medical report notes that the right 
knee limitation of motion was due to arthrofibrosis.  Range 
of motion was from 15 to 80 degrees with pain.  A low-grade 
infection could not be ruled out.  

In April 2002, the RO granted a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) effective from November 1, 1997. 

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO has discussed 
what additional evidence is necessary to substantiate the 
claims decided in this appeal and has offered to assist in 
obtaining any additional evidence that the veteran feels 
might be helpful.  See November 13, 2001, and January 16, 
2002, RO letters to Dr. Palmer and to the veteran.  The Board 
has remanded those issues in which there is a further duty to 
assist the veteran.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

In essence, the veteran has been notified as to the laws and 
regulations governing the issues to be decided below.  He 
has, by information letters, rating actions, a statement of 
the case and supplemental statements of the case, been 
advised of the evidence considered in connection with these 
claims, and what evidence that is potentially probative or 
not probative of these claims.  38 C.F.R. § 3.159(b)(1), (e).  
The RO has obtained, to the extent possible, all pertinent 
service records, VA medical records, and the private medical 
records identified by the veteran.

The RO notified the veteran of the provisions of the VCAA and 
its potential impact on his claims, allowing him adequate 
time in which to present evidence and/or argument in support 
of the appeal.  The veteran has argued that the time limit 
for submitted evidence imposed by the RO is inconsistent with 
the statute; however, the veteran has not pointed to any 
additional evidence that he might obtain if offered an 
additional year to submit it.  Thus, no additional benefit to 
the veteran would flow even if the Board granted him a full 
year to obtain additional evidence.  A remand would thus 
serve only to further delay resolution of the claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



III.  Legal Analysis

A.  Service Connection for the Left Knee

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active peacetime service.  38 U.S.C.A. §§ 1113, 1131, 1137, 
5107; 38 C.F.R. § 3.303(a).  "Direct" service connection 
may be established for a current disability when the evidence 
shows affirmatively that the disability resulted from injury 
or disease incurred (or aggravated) during active service.  
Id.  "Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Each disabling condition shown by SMRs, or for 
which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

With respect to secondary service connection, it was long 
held to be limited to those cases where a service-connected 
disability directly caused another disability.  However, 
secondary service connection may also be found where a 
service-connected disability has aggravated a non-service-
connected disability.  In Allen v. Brown, 7 Vet. App. 439, 
448 (1995), the United States Court of Veterans Appeals 
stated

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

The Board notes that there is no competent medical evidence 
tending to directly relate any left knee degenerative joint 
disease to any incident of active service and the veteran has 
not alleged such relationship.  Neither is there any 
competent medical evidence tending to show that the service-
connected right knee disability caused left knee degenerative 
joint disease; however, there are two uncontroverted VA 
medical opinions of record that clearly suggest that the 
service-connected right knee has aggravated left knee 
degenerative joint disease by increasing the pain of that 
disorder.  The Board points out that in October 1999, a VA 
physician expressed a clear relationship between increased 
left knee pain and the service-connected right knee 
disability.  In October 2000, a VA compensation and pension 
examiner agreed that such a relationship, although minimal, 
was present.  

In denying the veteran's claim, RO determined that there was 
no relationship between the right and left knee disabilities.  
Because competent medical evidence of aggravation has been 
submitted, the Board must reject the RO's decision in that 
regard and find that the service-connected right knee has 
aggravated the non-service-connected left knee.  The Board 
therefore grants secondary service connection for the left 
knee on an aggravation basis.  

B.  Higher Initial Ratings for the Right Knee

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  Fenderson, supra.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2002).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2002). 

This appeal requires consideration of the staged ratings 
assigned by the RO.  During the initial portion of the appeal 
period, the RO appears to have assigned a 20 percent rating 
for the right knee under Diagnostic Code 5284.  The Board 
will determine whether there is any basis to assign a higher 
rating during that period.  During the second portion of the 
appeal period, a 100 percent rating has already been 
assigned.  Because the maximum rating has already been 
assigned, the Board cannot assign a higher rating; however, 
special monthly compensation is available under certain 
circumstances and the Board will review the evidence to 
determine whether this benefit can be granted.  Finally, 
during the most recent portion of the appeal period, the RO 
has assigned a 60 percent rating under Diagnostic Code 5055, 
which is the maximum available rating under that code.  The 
Board will review the evidence to determine whether there is 
any basis to assign a rating higher than 60 percent under any 
other Diagnostic Code.  

During the earliest portion of the appeal period, the 
service-connected right knee disability was manifested by 
limitation of motion to 20 degrees of extension and to 90 
degrees of flexion.  In March 1994, pain at the extremes of 
motion was elicited.  By September 1996, that pain had 
increased to continuous pain and bone-on-bone contact was 
shown in the right knee joint.  The affected muscles showed 
signs of wasting.  The knee was swollen and fluctuant.  The 
veteran testified that the knee was unstable and locked up.  
X-rays showed severe degenerative joint disease.  

The Board notes that Diagnostic Code 5284, assigned by the RO 
for the earliest portion of the appeal period, does not 
concern the knee, and is therefore in error.  It appears that 
the RO intended to assign a 20 percent rating under 
Diagnostic Code 5258.  Under that code, cartilage, semilunar, 
dislocated, with frequent episodes of locking, pain and 
effusion into the joint warrants a 20 percent rating.  There 
is no higher rating offered under Diagnostic Code 5258.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  However, 
higher ratings are offered elsewhere.  

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  38 C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic 
Code 5257 (2002).  Limitation of flexion at the knee (normal 
being to approximately 140 degrees) will be rated as follows: 
Flexion limited to 15 degrees is 30 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2002).  
Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5261 (2002). 

Comparing the symptoms of the service-connected right knee 
disability with the criteria of the rating schedule, the 
Board finds that the criteria for a 30 percent disability 
rating under Diagnostic Code 5261 are approximated.  
Extension of the right leg was clearly limited to 20 degrees 
during the March 1994 VA compensation and pension 
examination.  The Board therefore grants a 30 percent rating 
for right knee limitation of extension under Diagnostic Code 
5261.  As no ankylosis is shown, a rating for ankylosis is 
not indicated.  

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this case, there is 
lay evidence of right knee instability and X-ray evidence of 
severe osteoarthritis.  Therefore, the Board will also assign 
a separate 10 percent rating under Diagnostic Code 5257, for 
slight right knee instability.  The Board notes that none of 
the medical evidence prior to September 1996 addresses right 
knee instability; however, the veteran testified that he had 
instability and giving away during that time period and the 
Board deems him competent to report symptoms clearly 
observable.  The Board will therefore resolve any doubt on 
this issue in favor of the veteran and grant a separate 10 
percent rating for slight right knee instability under 
Diagnostic Code 5257.  The Board does not find that the 
criteria for a 20 percent rating for moderate instability are 
more nearly approximated chiefly because of the lack of any 
medical evidence of such.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation.  There 
is medical evidence of weakness and pain on use.  Applying 
38 C.F.R. § 4.40 and 4.45 and noting that pain on use as well 
as weakened movement and impaired ability to execute skilled 
movements smoothly (locking) must also be considered, the 
Board must consider a higher rating.  The Board therefore 
finds that overall the right knee disability more nearly 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 5261.  

The combined rating for a disability shall not exceed the 
rating for the amputation at the elected level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities of the knee shall not exceed a 
60 percent evaluation, Diagnostic Code 5162.  38 C.F.R. 
§ 4.68 (2002).  The above ratings assigned to the right knee 
comply with this subsection.  

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Prior to 
September 17, 1996, the right knee disability has not been 
shown to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

From September 17, 1996, to November 1, 1997, the RO assigned 
a 100 percent rating under Diagnostic Code 5055.  Diagnostic 
Code 5055 provides that a total rating is assigned for one 
year following prosthetic replacement of a knee joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  Special 
monthly compensation is assignable during the 100 percent 
rating period the earliest date permanent use of crutches is 
established.  Diagnostic Code 5055, Note (2).  

Because the maximum schedular rating has already been 
assigned from September 17, 1996 to November 1, 1997, it need 
not be reviewed.  The evidence reflects that the veteran 
needed a cane for ambulation following total knee 
replacement, however neither the veteran nor the clinical 
records have mentioned crutches at any time since total knee 
replacement.  Therefore, the Board finds that the evidence is 
against granting special monthly compensation for any portion 
of the appeal period.  Because the preponderance of the 
evidence is against this issue, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Moreover, because a 100 percent schedular rating was in 
effect during this portion of the appeal period, the Board 
will not discuss the propriety of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  

During the final portion of the appeal period, that is, from 
November 1, 1997, the RO assigned a 60 percent rating under 
Diagnostic Code 5055.  Diagnostic Code 5055 provides that 
following the one-year period of a total rating a 60 percent 
rating is to be assigned if the replacement resulted in 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2002).  The Board agrees with the RO 
that the evidence supports the 60 percent rating.  No higher 
schedular rating for total knee replacement is available 
following the 1-year period after surgery under Diagnostic 
Code 5055 or under any other appropriate Diagnostic Code.  

Concerning instability, the Board notes that the April 2000 
VA examiner mentioned right knee instability, and then noted 
later in the examination report that there was no right knee 
instability.  The Board finds that the examiner meant to 
convey that there is no instability in the prosthetic knee.  
This means that it is not necessary to consider a separate 
rating for instability.  VAOPGCPREC 9-98.  Therefore, the 
Board finds that the evidence is against the appeal for a 
right knee rating higher than 60 percent from November 1, 
1997.  Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert, supra.  Moreover, 
the propriety of an extraschedular rating need not be 
discussed because the record reflects that a total rating is 
already in effect for this portion of the appeal period.  


ORDER

1.  Service connection is granted for left knee degenerative 
joint disease on an aggravation basis.  

2.  A 40 percent evaluation for right knee osteoarthritis is 
granted for the portion of the appeal period prior to 
September 17, 1996, subject to the laws and regulations 
concerning the payment of monetary benefits.

3.  A separate 10 percent evaluation for right knee 
instability is granted for the portion of the appeal period 
prior to September 17, 1996, subject to the laws and 
regulations concerning the payment of monetary benefits.

4.  A higher rating for the right knee and/or special monthly 
compensation for the right knee for any time period from 
September 17, 1996, are denied. 


REMAND

In June 2003, the veteran's representative argued that the 
veteran had not been notified, in contravention of 
38 U.S.C.A. § 5103 (West 2002), of the evidence necessary to 
substantiate the claim for secondary service connection for 
the right ankle.  The Board notes that the appealed July 2000 
RO rating decision, the subsequent statement of the case, and 
the supplemental statement of the case each state that the 
reason for the denial of service connection for the right 
ankle is the lack of any medical evidence tending to relate 
right ankle degenerative joint disease to the service-
connected right knee.  Inasmuch as the RO mentioned what 
medical evidence is lacking, the Board deems the notice 
adequate to inform the veteran and his representative of the 
type of evidence necessary to substantiate the claim; 
however, aggravation of a non-service-connected disability by 
a service-connected disability is also a legal basis for 
service connection and the RO did not specifically mention 
that the veteran could also submit medical evidence that 
tends to show that the service-connected right knee 
disability has aggravated the right ankle disorder.  Thus, 
during the remand period, the veteran is hereby invited to 
submit any evidence that tends to show that the service-
connected right knee has aggravated the right ankle. 

The November 2001 VA compensation and pension examiner found 
no basis to relate the right ankle degenerative changes to 
the service-connected right knee.  It is unclear whether that 
examiner considered aggravation due to service-connected 
disability; however, the November 2001 examiner specifically 
reported that the claims file was not available for review.  
Therefore, that examiner might not have been aware that the 
veteran had complained of right knee instability, that the 
right knee did not "track straight" unless he walked with 
the right foot rotated externally, or that in August 1998 a 
VA examiner found the right lower extremity to be everted 45 
degrees.  These disorders appear to be related to the 
service-connected right knee and might adversely affect the 
right ankle joint.  However, the Board itself cannot supply 
missing facts.  Therefore, the claims file must be returned 
to the examiner for an addendum opinion.  

VA's duty to assist the veteran includes ordering a fresh 
examination if the record is insufficient.  See 38 C.F.R. 
§ 4.2 (2002); Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one that takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

With respect to the claim for a separate compensable rating 
for the right knee scar, the Board notes that there is 
medical evidence of a well-healed scar; however, no examiner 
has commented on the veteran's complaint of tenderness at the 
scar site or the veteran's complaint that his right knee 
brace causes scar pain.  Moreover, the rating schedule for 
skin scars was revised effective August 30, 2002, and now 
offers a compensable rating for a deep scar or other scar 
that causes limited motion if covering at least 39 sq cm.  
The nature of and total area of the service-connected right 
knee scar or scars has not been reported.  Thus, additional 
information is required prior to determining whether a 
separate compensable rating is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for the right knee, the right 
ankle, and for the left knee since 
November 2001.  Obtain records from each 
health care provider identified. 

2.  Return the claims file to the VA 
examiner who conducted the November 2001 
VA compensation and pension examination.  
If that examiner is not available, a 
qualified substitute may be used.  Ask 
the examiner to review the claims file 
and offer an addendum addressing whether 
it is at least as likely as not that the 
service-connected right knee aggravated 
any right ankle disorder either prior to 
or since the total knee replacement.  Any 
opinion expressed should be supported by 
a complete rationale in a legible report.  

3.  Schedule the veteran for an 
appropriate examination to determine the 
nature and severity of his service-
connected right knee surgery scar or 
scars.  Send the claims file to the 
examiner for review.  The examiner is 
asked to report the length and width of 
each right knee scar or scars.  The 
examiner is asked to comment on whether 
the right knee scar or scars is tender to 
palpation, or when rubbed by clothing or 
by a knee brace during the activities of 
daily living.  Any opinion expressed 
should be supported by a complete 
rationale in a legible report.  

4.  After the above action actions have 
been completed, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully complied with.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.

5.  Thereafter, the RO should adjudicate 
the claims on the basis of all pertinent 
evidence of record and legal authority.  
In the event the claims remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this remand is to procure clarifying data and 
to ensure due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 


 


